REGISTRATION NO. 333-150218 CATERPILLAR FINANCIAL SERVICES CORPORATION MEDIUM-TERM NOTES, SERIES F, FLOATING RATE NOTES DUE 2010 SUBJECT FINAL PRICING DETAILS Issuer: Caterpillar Financial Services Corporation Title of Securities: Medium-Term Notes, Series F, Floating Rate Notes Due 2010 Ratings: A2/A Format: SEC Registered-Registration Statement Number 333-150218 Trade Date/Pricing Effective Time: August 7, 2008 Settlement Date (Original Issue date): August 12, 2008 Maturity Date: August 6, 2010 Principal Amount: $550,000,000 Price to Public (Issue Price): 100.00% All-in-price: 99.900% Net Proceeds to Issuer: $549,450,000 Interest Rate Basis: 3 Month USD LIBOR Spread (Plus or Minus): + 50 basis points (0.50%) Interest Rate Calculation: USD LIBOR determined on Interest Determination Date plus the Spread Interest Reset Periods and Dates: Quarterly on the 6th of each February, May, August and November of each year Interest Determination Dates: Quarterly, two London Business Days prior to each Interest Reset Date Interest Payment Dates: Interest will be paid quarterly on the 6th of each February, May, August, and November of each year, commencing November 6, 2008, and ending on the Maturity Date Day Count Convention: Actual/360 Denominations: Minimum denominations of $1000 with increments of $1000 thereafter Joint Bookrunners: Citigroup Global Markets Inc. (45%) Goldman, Sachs & Co. (45%) Co-Managers: RBC Capital Markets (5%) TD Securities (USA) LLC (5%) Billing and Delivery Agent: Goldman, Sachs & Co. CUSIP: 14912L3Z2 The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling Citigroup Global Markets Inc. at 877-858-5407 or Goldman, Sachs & Co. at 866-471-2526.
